Citation Nr: 1047745	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a right knee 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1989 to July 1993 and 
from January 2003 to May 2003.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his March 2007 VA Form 9, Appeal to Board, the appellant 
requested a Board hearing at the RO.  In compliance with his 
request, the appellant was scheduled for a Board hearing, to be 
held in June 2009.

Subsequently, in May 2009, the appellant requested rescheduling 
of the hearing, stating that he had a medical appointment on the 
day of the scheduled hearing and the appointment could not be 
changed.  

He was scheduled for a hearing in October 2009, but he did not 
show up.  In an informal hearing of November 2010 submitted by 
the appellant's representative, the representative stated the 
appellant had missed his scheduled hearing because he was in need 
of immediate medical assistance at the time of the hearing and 
was unable to attend the hearing or notify VA prior to the 
hearing.  He requested that he be rescheduled for a hearing.

Under applicable regulation, a hearing on appeal will be granted 
if a veteran, or his or her representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2010).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.

In order to ensure full compliance with due process requirements, 
the Board will request that a hearing be scheduled.  38 C.F.R. § 
20.704(d).



Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board Hearing.  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


